Citation Nr: 0805822	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1970, with additional service in the Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  When this case was before the Board in August 2006, 
it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's schizophrenia is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.

2.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent, for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R.§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4. 25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2003, prior to the initial adjudication of the TDIU 
claim, and in August 2006 prior to the readjudication of the 
increased rating claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims. He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claim and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  For this reason also, further notice is not 
required.  Under these circumstances, the Board finds that 
the notification requirements have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for an increased rating in 
August 2007.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of his 
claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
issues were obtained in August 2003 and October 2006.  
Therefore, the available records and medical evidence have 
been obtained in order to made adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Under the criteria for the rating of mental disorders, a 50 
percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 50 percent for 
schizophrenia.

The veteran was afforded a VA mental disorders in April 2003.  
The examiner noted that in March 2003, he developed 
depressive symptoms requiring intensive and frequent 
treatment sessions.  He noted that the veteran was in 
treatment at a drug dependence and treatment program six 
weeks prior and that he was admitted to the hospital with 
diagnoses of schizophrenia and depressive disorder, not 
otherwise specified.  The examiner also noted that he had 
been unemployed for thirty years.  He was twice divorced, was 
in a four year relationship with his common-law wife, and 
resided with his sister.  He stated that he was sad, 
depressed and irritable.  He had a loss of interest in daily 
living activities, a loss of energy with insomnia, an 
inability to concentrate, recurrent thoughts of death without 
suicidal plans, multiple physical complaints, and anxiety.  
Objectively, he presented appropriately dressed with adequate 
hygiene.  He was cooperative and spontaneous, and made 
immediate eye contact with the examiner.  He was alert, aware 
of the interview situation, and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no tics, tremors, or involuntary 
movements.  His thought process was coherent and logical.  
There was no looseness of association or evidence of 
disorganized speech.  There was no evidence of delusions or 
hallucinations.  There were no phobias, obsessions, or 
suicidal ideas.  His mood was depressed with a broad and 
appropriate affect.  He was oriented in person, place, and 
time.  Memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal.  Judgment and 
insight were fair and he was found competent to manage his 
own funds.  His condition was diagnosed as schizophrenia, 
residual type with depressive features with a GAF score of 
50.

VA medical records dated in April 2003 show that he admitted 
to the hospital for unstable angina.  Later that month, a 
mental status examination was performed during which he was 
calm and appropriately dressed.  He had spontaneous vocal 
speech.  Mood and affect were appropriate.  He denied having 
homicidal or suicidal thoughts, plans, ideas, or racing 
thoughts.  Delusional thoughts were not elicited.  He was 
coherent, relevant, and logical.  He made no loose 
associations and had no flight of ideas, phobias, panic 
attacks, obsessions or compulsions, or disorders or 
perception, and denied visual and auditory hallucinations.  
He was alert, and fully oriented to time, place, and person.  
Memory was preserved and insight and judgment were good.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

The veteran was afforded a VA mental disorders examination in 
October 2006, during which he reported that he was employed 
part-time as a grocery store bagger.  He reported that he had 
been unemployed for many years and that he did not remember 
the last time he worked previously.  On many occasions he 
tried to secure employment, but had problems with 
supervisors.  He reported that he was amazed by his part-time 
employment of two years and stated that he had never been 
employed for more than a few days.  Subjectively, he denied 
alcohol abuse for eight years, he denied the use of drugs for 
over five years.  He had a fair relationship with his sister 
with whom he resided.  However, he reportedly had problems 
with everyone else.  He stated that he received warnings on 
his job which he thought were unfair, and that he was 
suspended on more than one occasion due to his reactions to 
situations involving intolerance for his supervisors.  He 
reported that he had been assigned to do illegal and unfair 
jobs.  He complained of poor sleep, even with medication, in 
part due to his sleep apnea and feeling tired.  He stated 
that he reacted to any unfair situations, had frequent 
quarrels, and became extremely agitated.  He complained of 
forgetfulness.  He reported that his service-connected right 
knee became swollen when kneeling at work to clean freezers 
and refrigerators.

On examination, he appeared clean, and adequately dressed and 
groomed.  He was pleasant to approach and cooperative.  He 
was alerted and oriented times three.  Mood was anxious and 
somewhat depressed, while affect was restricted.  His 
attention was fair.  Speech was clear and coherent.  He had 
no hallucinations or suicidal or homicidal ideations.  The 
examiner reported that insight and judgment were fair with 
good impulse control and that impaired impulse control was 
responsible for his poor marital, social, occupational, and 
interpersonal relations.  There was no current impairment of 
his thought processes or communication.  No delusions or 
hallucinations were described.  He reported that he was 
irritable and reacted with violence to any minor situation.  
There was no gross memory loss or impairments.  No obsessive 
or ritualistic behavior had been described.  Speech was 
clear, relevant, and logical with a normal pace.  No panic 
attacks were described.  He reported having multiple medical 
conditions.  The examiner noted that his symptoms reflected a 
moderately severe impairment in his social, interpersonal, 
and occupational functioning and that he was considered 
competent to handle VA funds.  With respect to employment, 
the examiner noted that after many years of being unemployed, 
he had marginally held a job as a bagger in a supermarket for 
two years where he worked in a protective environment that 
provided opportunities to seniors and people with 
disabilities.  The veteran reported having serious 
interpersonal difficulties especially in dealing with persons 
of authority at work and had interpersonal problems.  He had 
exacerbations of his knee condition due to physical demands 
on work assignments which he perceived as unfair.  He 
complained about being deficient in the performance of his 
job and in the interrelations with his supervisors.  He 
exhibited severe impairment in adjusting to stressful 
situations at work; and in establishing and maintaining 
accepted work relationships due to his mental condition, 
irritability, and aggressive reactions.  He remained in need 
of continued psychiatric treatment and use of medication and 
was diagnosed with schizophrenia, residual type with a GAF 
score of 60.

The Board finds that a rating in excess of 50 percent for the 
veteran's service-connected schizophrenia is not warranted.  
The competent medical evidence shows improvement in his GAF 
score from 50 in April 2003 to 60 in October 2006, at which 
point the veteran had obtained part-time employment.  In 
addition, from April 2003 to October 2006, his thought 
processes were coherent and logical, speech was clear and 
coherent, and there was no evidence of delusions, 
hallucinations, or suicidal or homicidal ideations.  He was 
oriented in person, place, and time.  While he complained of 
impaired memory in October 2006, memory was found to be 
preserved without any evidence of gross memory loss.  Mood 
and affect ranged from depressed to appropriate.  There is no 
evidence of any impairment caused by suicidal ideation or 
obsessional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene.  While the evidence 
demonstrates some difficulty in adapting to stressful 
circumstances and in establishing and maintaining effective 
relationships, the Board notes that the veteran maintains a 
relationship with his sister and has adapted to a workplace 
environment.  The evidence demonstrates a difficulty, but not 
an inability to establish relationships.  Therefore, the 
Board finds that the competent medical evidence does not 
support a rating greater than 50 percent for schizophrenia.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
schizophrenia.  Here, VA medical records show that the 
veteran was hospitalized for an unstable angina in April 
2003.  Neither does the record reflect marked interference 
with his employment solely due to his service-connected 
disability.  In fact, the veteran's condition has improved 
such that he is now able to maintain part-time employment.  
Here, the record does not support a finding that the veteran 
is unemployed due to his schizophrenia.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for schizophrenia and his claim is 
therefore denied.

TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2007).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2007).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is that employment which is 
ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall 
not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a) (2007).

Here, the veteran stated that he is working part-time as a 
grocery store bagger and has been for two years.  While his 
employment is only part-time, assignment of a TDIU evaluation 
requires that the record reflect some factor that takes the 
claimant's case outside the norm of any other veteran rated 
at the same level.  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. 
§ §§ 4.1, 4.15 (2007).  Here, there is no evidence that the 
veteran's case is out of the norm when compared to another 
veteran at the same level.  While the veteran has not had 
substantially gainful employment for many years, the evidence 
does not show that substantially gainful employment is 
precluded by reason of his service-connected disabilities.

Most importantly, the veteran does not meet the statutory 
requirements for consideration for a TDIU rating because he 
does not have a single service-connected disability rated as 
60 percent or more.  Furthermore, he does not have two or 
more service-connected disabilities, with at least one 
disability is rated at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  His combined service-connected 
disability rating is 60 percent for schizophrenia rated as 50 
percent disabling, a right knee disability rated as 10 
percent disabling, and hemorrhoids rated as 0 percent 
disabling.  38 C.F.R. § 4.25 (2007).

The Board finds that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  There 
is no evidence of anything out of the ordinary, or not 
average, in the veteran's situation.  His service-connected 
schizophrenia may affect his abilities to some degree, but 
there is no evidence that he is unable to perform some type 
of substantially gainful employment specifically as a result 
of his schizophrenia.  No medical professional has ever 
stated that the veteran's schizophrenia alone precludes him 
from obtaining or maintaining employment.  Therefore, the 
Board concludes that entitlement to TDIU is not warranted.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the- 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

A rating in excess of 50 percent for schizophrenia is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


